Case: 12-60147   Document: 00512191584      Page: 1    Date Filed: 03/29/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                   FILED
                                                                 March 29, 2013
                                No. 12-60147
                              Summary Calendar                    Lyle W. Cayce
                                                                       Clerk



WILLIAM O. DAVISON,

                               Plaintiff - Appellant,

v.

HUNTINGTON INGALLS, INCORPORATED,

                               Defendant - Appellee,



                 Appeal from the United States District Court
                   for the Southern District of Mississippi


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
HIGGINSON, Circuit Judge:
      William Davison, arguing pro se, appeals the district court’s summary
judgment on his racial discrimination claims against Huntington Ingalls,
Incorporated (“Huntington”). Because Davison’s appellate brief fails reasonably
to comply with Federal Rule of Appellate Procedure 28, Huntington’s motion to
summarily dismiss the appeal is GRANTED.
      Rule 28 requires an appellant’s brief to contain, inter alia, “a statement of
the issues presented for review,” Fed. R. App. P. 28(a)(5), “a statement of facts
relevant to the issues submitted for review with appropriate references to the
     Case: 12-60147      Document: 00512191584        Page: 2     Date Filed: 03/29/2013



                                     No. 12-60147

record,”1 Fed. R. App. P. 28(a)(7), as well as an argument section comprised of
“appellant’s contentions and the reasons for them, with citations to the
authorities and parts of the record on which the appellant relies” and “a concise
statement of the applicable standard of review,” Fed. R. App. P. 28(a)(9).
       “Although we liberally construe pro se briefs, such litigants must still brief
the issues and reasonably comply with the standards of Rule 28 in order to
preserve them.” Clark v. Waters, 407 F. App’x 794, 796 (5th Cir. 2011). “Failure
to comply with the rules of this court regarding the contents of briefs can be
grounds for dismissing a party’s claims.” United States v. Wilkes, 20 F.3d 651,
653 (5th Cir. 1994) (per curiam). Dismissal is warranted where the non-
compliance is not merely “technical or stylistic,” but rather is so “fundamental”
that it prevents the court from engaging in meaningful review. Owens v. Sec’y
of Army, 354 F. App’x 156, 158 (5th Cir. 2009) (per curiam) (dismissing appeal
for want of prosecution on the ground that appellant’s brief “lacks any argument
in support of the issues that it raises”); see also Clark v. Waters, 407 F. App’x
794, 796 (5th Cir. 2011) (per curiam) (affirming dismissal on ground that
appellant’s brief “is grossly non-compliant with Rule 28”).
       Davison’s brief does not comply with Rule 28 in many crucial respects.
Instead of listing the issues presented for review, he recites the federal statute
giving rise to his cause of action—Title VII of the Civil Rights Act of 1964—and
three theories of recovery: “Hostile Work Environment,” “Unfair Labor
Practices,” and “Denial of Proper Training.” His statement of facts lists, without
elaboration, four allegations: “Racial graffiti on the bathroom walls was reported
to supervisors,” “Unfair labor practices-moving people out of seniority,” “Denied
training in order to do a job properly,” and “Not posting upcoming jobs openings


       1
         Rule 28(a)(7) is supplemented by Fifth Circuit Rule 28.2.2, which more strictly
requires “[e]very assertion in briefs regarding matter in the record [to] be supported by a
reference to the page number of the original record.”

                                            2
    Case: 12-60147     Document: 00512191584      Page: 3   Date Filed: 03/29/2013



                                  No. 12-60147

and promotions”; and does not contain record citations. In his argument section,
which does not state the standard of review, he asserts that Magistrate Judge
John Roper and District Judge Halil Ozerden “violated our United States
Constitutional Rights and our Civil Right due to the fact that they never gave
us the chance to be heard in the State of Mississippi where some of the plaintiffs
live and pay taxes” and reiterates that he “deserve[s] the right to be heard by a
jury.” He does not specify the basis for his challenge to the district court’s
summary judgment. He does not argue, for example, that triable issues of fact
remain; or that his claims are not barred by statutes of limitation set forth in 28
U.S.C. § 1658 and 42 U.S.C. § 2000e-5(e)(1). In summary, Davison’s brief does
not identify the nature of his challenge or its factual and legal underpinnings,
and is thus materially non-compliant with Rule 28.
      On that basis, we GRANT Huntington’s motion to dismiss summarily the
appeal, and DISMISS the appeal for want of prosecution. See Owens, 354 F.
App’x at 158.




                                        3